            Case 1:19-cv-03016-TJS Document 15 Filed 09/02/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND
           CHAMBERS OF                                              6500 Cherrywood Lane
        TIMOTHY J. SULLIVAN                                        Greenbelt, Maryland 20770
  UNITED STATES MAGISTRATE JUDGE                                   Telephone: (301) 344-3593



                                        September 2, 2020

LETTER TO COUNSEL:

       RE:      Deborah B. v. Andrew M. Saul, Commissioner of Social Security
                Civil Case No. TJS-19-3016

Dear Counsel:

         On October 16, 2019, Plaintiff Deborah B. petitioned this Court to review the Social
Security Administration’s final decision to deny her claim for Disability Insurance Benefits
(“DIB”). (ECF No. 1.) The parties have filed cross-motions for summary judgment. (ECF Nos. 11
& 12.) These motions have been referred to the undersigned with the parties’ consent pursuant to
28 U.S.C. § 636 and Local Rule 301.1 Having considered the submissions of the parties, I find that
no hearing is necessary. See Loc. R. 105.6. This Court must uphold the decision of the agency if
it is supported by substantial evidence and if the agency employed the proper legal standards. 42
U.S.C. §§ 405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). Following its
review, this Court may affirm, modify, or reverse the Commissioner, with or without a remand.
See 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Under that standard, I will
deny both motions and remand this case for further proceedings. This letter explains my rationale.

        Deborah B. protectively filed an application for DIB on August 12, 2013, and alleged a
disability onset date of March 6, 2010. (Tr. 173-74.) Her application was denied initially and on
reconsideration. (Tr. 102-105, 109-10.) A hearing was held before an Administrative Law Judge
(“ALJ”) on March 14, 2016, (Tr. 34-73), and the ALJ found that Deborah B. was not disabled
under the Social Security Act (Tr. 17-29). The Appeals Council denied Deborah B.’s request for
review. (Tr. 1-6.) Deborah B. appealed to this Court, which remanded her case on April 4, 2018.
(Tr. 471-76.) The Appeals Council issued a remand order on December 14, 2018. (Tr. 479.)

        On May 6, 2019, a different ALJ presided over a second administrative hearing. (Tr. 415-
61.) At the conclusion of the hearing, the ALJ issued a written decision dated June 25, 2019, which
found that Deborah B. was not disabled under the Social Security Act. (Tr. 390-402.) This is the
Commissioner’s final decision. See 20 C.F.R. § 404.984(d).

       The ALJ evaluated Deborah B.’s claim for benefits using the five-step sequential
evaluation process set forth in 20 C.F.R. § 404.1520. At step one, the ALJ found that Deborah B.
“did not engage in substantial gainful activity during the period from her alleged onset date of
March 6, 2010 through her date last insured of June 30, 2012.” (Tr. 393.) At step two, the ALJ

       1
           This case was assigned to me on July 9, 2020.
             Case 1:19-cv-03016-TJS Document 15 Filed 09/02/20 Page 2 of 5



found that Deborah B. suffered from the following severe impairments: degenerative disc disease,
osteoarthritis, major depressive disorder and anxiety disorder. (Id.) At step three, the ALJ found
Deborah B.’s impairments, separately and in combination, failed to meet or equal in severity any
listed impairment as set forth in 20 C.F.R., Chapter III, Pt. 404, Subpart P, App. 1 (“Listings”).
(Tr. 394-96.) Considering Deborah B.’s impairments, the ALJ determined that she retained the
residual functional capacity (“RFC”):

       to perform sedentary work as defined in 20 CFR 404.1567(a) except after
       approximately 30 minutes of standing or walking, she would need to sit for
       approximately 1-2 minutes; and after approximately 30 minutes of sitting, she
       would need to stand for approximately 1-2 minutes. She can occasionally reach
       overhead with the bilateral upper extremities; occasionally climb ramps and stairs;
       never climb ladders, ropes or scaffolds; occasionally balance, occasionally stoop,
       occasionally kneel, occasionally crouch, and occasionally crawl. She can never
       work at unprotected heights or around moving mechanical parts; and she is limited
       to occasional vibration. In addition, she is limited to performing simple, routine,
       and repetitive tasks, and making simple work-related decisions. (i.e., SVP 1 or 2
       positions). She can occasionally interact with and respond appropriately to
       supervisors, coworkers and the general public.

(Tr. 396.)

       At step four, the ALJ determined that Deborah B. was unable to perform any past relevant
work. (Tr. 400.) At step five, relying on the testimony of a vocational expert (“VE”), the ALJ
determined that there are jobs that exist in significant numbers in the national economy that
Deborah B. can perform, including charge account clerk, assembler, and surveillance systems
monitor. (Tr. 402.) Therefore, the ALJ found that Deborah B. was not disabled under the Social
Security Act. (Id.)

        Deborah B. presents two arguments in this appeal. First, she argues that the ALJ’s RFC
determination does not account for her moderate difficulties in maintaining concentration,
persistence, and pace, and therefore runs afoul of the Fourth Circuit’s decision in Mascio, 780 F.3d
632. ECF No. 11-1 at 5-6. Second, she argues that the ALJ improperly deferred to the non-final
decision of the first ALJ. Id. at 6-7. Both arguments have merit.

        Deborah B. argues that the ALJ did not evaluate her mental impairments in accordance with
Mascio, 780 F.3d 632. In Mascio, the Fourth Circuit held that “an ALJ does not account ‘for a
claimant’s limitations in concentration, persistence, and pace by restricting the [claimant] to
simple, routine tasks or unskilled work.’” 780 F.3d at 638 (quoting Winschel v. Comm’r of Soc.
Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). This is because “the ability to perform simple tasks
differs from the ability to stay on task.” Id. Where an ALJ finds that a claimant has limitations in
concentration, persistence, and pace, the ALJ is required to incorporate these limitations into the
claimant’s RFC or explain why they do not “translate into [such] a limitation.” Id.

        As part of the step three analysis, the ALJ found that “[w]ith regard to concentrating,
persisting, or maintaining pace, the claimant had a moderate limitation.” (Tr. 395.) The ALJ made

                                                 2
            Case 1:19-cv-03016-TJS Document 15 Filed 09/02/20 Page 3 of 5



two points in connection with this finding. First, Deborah B. “testified that she experienced
anxiety, which impaired her ability to concentrate.”2 (Id.) Second, Deborah B. reported in her adult
function report that she “had difficulty handling stress and change in routine.” (Id.) The ALJ went
on to note, however, that there was “no medical evidence that limited the claimant’s ability to
maintain appropriate pace on tasks” and no evidence that supported a finding that her concentration
was more than moderately limited. (Id.) There is ample evidence in the record to support the ALJ’s
finding that Deborah B. had a moderate limitation in concentration during the relevant time period.
(Tr. 63, 84, 214, 232, 444, 627, 631, 633.)

       Later in the decision, the ALJ explained that the RFC properly accounted for Deborah B.’s
moderate limitations in maintaining concentration, persistence, and pace. (Tr. 400.) The ALJ
explained:

        Although the evidence of record supports no more than moderate limitation in
        [Deborah B.’s ability to maintain concentration, persistence, or pace], the
        undersigned further notes that there was no medical evidence that limited the
        claimant’s ability to maintain appropriate pace on tasks prior to the claimant’s date
        last insured. For example, March 2012 treatment records noted that she was alert
        and that her mood and thought process were normal (Exhibit 4F at 3). In addition,
        September 2012 clinical assessment indicated that she was negative for psychiatric
        symptoms (Exhibit 4F at 10). Furthermore, in the claimant’s adult function report,
        she reported that she spent all day performing routine activities for herself and her
        disabled husband (Exhibit 6E at 3), yet it contained no limits on the pace at which
        she was able to execute those activities from a mental standpoint. In February 2017,
        approximately 4 years after her date last insured, she denied having any problems
        with her concentration (Exhibit 12F at 20). Therefore, the undersigned finds no
        evidence prior to the date last insured of June 30, 2012, which limited the claimant’s
        ability to maintain pace on task, or that the claimant was more limited in her ability
        to maintain concentration, persistence, or pace, than indicated in the residual
        functional capacity assessment above.

(Id.)

        The ALJ did not adequately explain how the RFC accounted for Deborah B.’s moderate
difficulties with concentration. The ALJ’s only explanation for why Deborah B.’s RFC adequately
accommodated her difficulties with concentration is that “[i]n February 2017, approximately 4
years after her date last insured, she denied having any problems with concentration (Exhibit 12F
at 20).” (Id.) There are a number of problems with this statement.

        First, the ALJ stated earlier in the decision that she could not “consider the medical
evidence of record after June 30, 2012 when determining the claimant’s eligibility for Title II
disability benefits,” and that she therefore would “not evaluate the claimant’s treatment records
after her date last insured.” (Tr. 398.) This is incorrect. “Medical evaluations made after a


        2
         Deborah B. also testified that her difficulty with concentration “has a lot to do with [her]
pain.” (Tr. 63.)
                                                  3
           Case 1:19-cv-03016-TJS Document 15 Filed 09/02/20 Page 4 of 5



claimant’s insured status has expired are not automatically barred from consideration and may be
relevant to prove a disability arising before the claimant’s [date last insured].” Bird v. Comm'r of
Soc. Sec. Admin., 699 F.3d 337, 340 (4th Cir. 2012); see also Foshee v. Astrue, No. 4:11-2912-
RMG, 2013 WL 310657, at *2 (D.S.C. Jan. 25, 2013) (“Although the claimant for DIB must
establish the presence of a disability prior to her last date insured, medical evidence produced after
the date last insured is generally admissible if such evidence ‘permits an inference of linkage with
the claimant's pre-[date last insured] condition.’”) (quoting Bird, 699 F.3d at 341).

       Second, after the ALJ stated that medical evidence after June 30, 2012 would not be
considered (Tr. 398), the ALJ went on to actually consider evidence from February 2017. (Tr.
400.) The ALJ even cited this evidence to support a critical finding. It is unclear how the ALJ
could refuse to consider medical evidence from 2017 in connection with evaluating Deborah B.’s
RFC while simultaneously relying on the same evidence to explain why the RFC complied with
Mascio. The parties did not raise this issue in their briefs.

         Third, the evidence that the ALJ cited from February 2017 does not support her finding
regarding Deborah B.’s ability to concentrate. It is true that on February 28, 2017, Deborah B.
denied experiencing problems with concentration. (Tr. 635.) She also reported that she had “seen
an improvement in the last month” and that her depression had improved. (Id.) As the ALJ noted,
this evidence post-dates Deborah B.’s date last insured by about four years. (Tr. 400). What the
ALJ did not mention, however, was that on January 31, 2017, Deborah B. reported that “[s]he has
felt consistently depressed almost every day for the last 3 months” and that she had “poor
concentration.” (Tr. 631.) To the extent that evidence from February 2017 is relevant to Deborah
B.’s case, similar evidence from January 2017 (one month closer in time to her date last insured)
is also relevant. Yet the ALJ did not cite the January 2017 treatment note.

        It may be that the ALJ did not consider this evidence. Or perhaps the ALJ “cherry-picked”
evidence to justify an outcome. But either way, the ALJ’s explanation does not comply with
governing law. Lewis v. Berryhill, 858 F.3d 858, 869 (4th Cir. 2017) (“An ALJ has the obligation
to consider all relevant medical evidence and cannot simply cherrypick facts that support a finding
of nondisability while ignoring evidence that points to a disability finding.”) (quoting Denton v.
Astrue, 596 F.3d 419, 425 (7th Cir. 2010)).

       The Court must remand this case a second time for additional explanation. The ALJ must
explain how Deborah B.’s moderate difficulty with concentration is accounted for in the RFC, or
why no limitation was necessary.3 In light of this remand order, the Court declines to consider
whether the ALJ’s discussion of the previous ALJ’s non-final decision was harmless error. On
remand, the ALJ should consider Deborah B’s application de novo. See Monroe v. Colvin, 826
F.3d 176, 187 (4th Cir. 2016) (holding that “nothing in [Social Security Acquiescence Ruling 00-


       3
         Putting aside the irregularities in the ALJ’s decision regarding evidence that post-dated
June 30, 2012, the ALJ’s explanation of Deborah B.’s moderate difficulties in persistence and pace
appears to be adequate under Mascio, 780 F.3d 632, 634 and Shinaberry v. Saul, 952 F.3d 113,
121 (4th Cir. 2020) (finding that an ALJ adequately explained the RFC’s mental limitations where
the RFC did not include a specific limitation addressing the plaintiff’s moderate limitation in
concentration, persistence, or pace).
                                                  4
          Case 1:19-cv-03016-TJS Document 15 Filed 09/02/20 Page 5 of 5



1(4), 65 Fed. Reg. 1936-01 (Jan. 12, 2000)] or in our circuit precedent, indicates that findings in
prior non-final decisions are entitled to any weight”) (citing 20 C.F.R. §§ 404.981, 416.1481).

        For the reasons set forth herein, both parties’ motions for summary judgment (ECF Nos.
11 & 12) are DENIED. Pursuant to sentence four of 42 U.S.C.§405(g). the Commissioner’s
judgment is REVERSED IN PART due to inadequate analysis. The case is REMANDED for
further proceedings in accordance with this opinion. The Clerk is directed to CLOSE this case.

                                                     Sincerely yours,

                                                            /s/
                                                     Timothy J. Sullivan
                                                     United States Magistrate Judge




                                                5
